PER CURIAM.
The stenographer’s minutes :of the trial in this case having been lost, it comes before this court upon affidavits as to what took place upon the trial in accordance with the provisions of section 319 of the Municipal Court Act. The affidavits filed herein are those of the attorneys for the respective parties, who were present at the trial, and who gave the names of the several witnesses sworn and the substance of their testimony. This method of presenting the testimony given upon the trial of a case is necessarily very unsatisfactory, and it is clear that there was a sharp conflict of evidence in the court below upon many material points. We think the interests of justice will be best subserved by ordering a new trial, without costs.
Judgment reversed, and new trial ordered, without costs to either party.